                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MICHAEL LAVERN MORRIS,

        Plaintiff,

v.                                              CASE NO. 3:21cv187-MCR-EMT

COMMISSIONER COONROD, et al.,

     Defendants.
_________________________________/

                                       ORDER

        The chief magistrate judge issued a Report and Recommendation on May 19,

2021.        ECF No. 11.   Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.     The chief magistrate judge’s Report and Recommendation, ECF No.

11, is adopted and incorporated by reference in this Order.
                                                                            Page 2 of 2




       2.     This action is DISMISSED with prejudice, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii), 1915A(b)(1).

       3.     All pending motions are DENIED as moot.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close this case.

       DONE AND ORDERED this 29th day of June 2021.




                                          s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv187-MCR-EMT
